Citation Nr: 1518189	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-13 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received for the claim of service connection for a thoracolumbar spine disability.

2.  Entitlement to service connection for a thoracolumbar spine disability.

3.  Whether new and material evidence has been submitted for the claim of service connection for a brain tumor, left temporal lobe, with residual right-sided paralysis and blindness.

4.  Entitlement to service connection for a brain tumor, left temporal lobe, with residual right-sided paralysis and blindness.



REPRESENTATION

Appellant represented by:	Timothy W. White, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (hereinafter Agency of Original Jurisdiction (AOJ)).  The Veteran's claims for service connection were previously denied in a July 2005 rating decision.  

In May 2014, the Veteran testified at a videoconference Board hearing conducted before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing has been associated with the claims file.

In July 2014, the Veteran's representative submitted additional argument and evidence accompanied by a waiver of the Veteran's right to have this evidence initially considered by the AOJ.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014).   

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file located in the "Virtual VA" and Veterans Benefits Management System "VBMS" electronic records storage systems.  
The issue of entitlement to service connection for a brain tumor is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a July 2005 rating decision, the AOJ denied service connection for a thoracolumbar spine disability on the basis that the Veteran's thoracolumbar disability was not related to service.

2.  Evidence received since the July 2005 rating decision, is not cumulative or redundant of evidence previously considered and raises a reasonable possibility of substantiating the claim of service connection for a thoracolumbar spine disability.

3. The Veteran's thoracolumbar spine disability results from injury during active military service.

4.  In a July 2005 rating decision, the AOJ denied service connection for a brain tumor, left temporal lobe, with residual right-sided paralysis and blindness on the basis that the Veteran's brain tumor first manifested many years after service and was not related to service, to include herbicide exposure.

5.  Evidence received since the July 2005 rating decision, is not cumulative or redundant of evidence previously considered and raises a reasonable possibility of substantiating the claim of service connection for a brain tumor, left temporal lobe with residual right-sided paralysis and blindness.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision denying entitlement to service connection for a thoracolumbar spine disability is final.  38 U.S.C.A. §§ 7104, 7105(d) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

2.  Since the July 2005 rating decision, new and material evidence has been received, the claim for a thoracolumbar spine disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for establishing entitlement to service connection for a thoracolumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The July 2005 rating decision denying entitlement to service connection for, brain tumor, left temporal lobe, with residual right-sided paralysis and blindness is final.  38 U.S.C.A. §§ 7104, 7105(d) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 
 
5.  Since the July 2005 rating decision, new and material evidence has been received, the claim for a brain tumor, left temporal lobe, with residual right-sided paralysis and blindness is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claims as no adverse finding is rendered against the Veteran.





New and Material Evidence

The Veteran seeks to reopen previously denied claims of service connection for a thoracolumbar spine disability, and for a brain tumor, left temporal lobe, with residual right-sided paralysis and blindness.

In general, AOJ decisions are final when they are not timely appealed.  See 38 U.S.C.A. § 7105.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.   38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).
 
Since the July 2005 rating decision which denied the Veteran's claim for service connection for a thoracolumbar spine disability and for a brain tumor, new and material evidence has been received.  Notably the Veteran submitted a medical report from R.A.H., D.O., Ph.D dated June 2014.  The Veteran also underwent a VA examination in December 2011.

Related to the Veteran's claim for a thoracolumbar spine disability, the medical report from R.A.H., D.O. reviewed the Veteran's medical history, reviewed his present complaints, physically examined the Veteran, and offered a medical opinion.  The physician's opinion found that the Veteran's thoracolumbar spine disability is the result of in-service injuries.  The physician noted the Veteran's 1983 work injury, and determined that this exacerbated the Veteran's back disorder caused by service.  Prior to the July 2005 rating decision a positive nexus opinion was not associated with the record.  This nexus evidence, and the medical evidence which exhibits the extent of the Veteran's current disability, is new evidence which reasonably raises the possibility of substantiating the claim for service connection for a thoracolumbar spine disability.  Thus, this claim is reopened. 

The Veteran was previously denied for a brain tumor, left temporal lobe, with residual right-sided paralysis and blindness based on the lack of nexus evidence.  The June 2014 R.A.H. medical report states that the Veteran's brain tumor was caused by the Veteran's exposure to Agent Orange while serving in Vietnam.  This nexus evidence is new evidence which reasonably raises the possibility of substantiating the claim for service connection for a brain tumor.  Thus, this claim is also reopened.

Service connection - Thoracolumbar Disability

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for certain chronic diseases including arthritis, if manifested to a compensable degree within one year following discharge from active military service.  38 C.F.R. §§ 3.307, 3.309.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the Veteran's December 2011 VA examination the examiner stated that the Veteran has a diagnosis of status post lumbar laminectomy and fusion L4-L5, L5-S, characterized as back pain.  The examiner stated that the Veteran's diagnosis dates to 1976.  The examiner's diagnosis fulfills the current disability element of the Veteran's service connection claim.  

Service treatment records indicate that the Veteran had complaints of back pain in September 1967.  In July 1969, the Veteran again complained to medical staff of low back pain.  The Veteran stated that during duty he lifted a battery and strained his back.  The Veteran reiterated these treatment events at his May 2014 videoconference Board hearing.  Thus, based on both the medical evidence from service and the Veteran's lay statements, the Board finds that the Veteran had an injury in service, and he therefore fulfills the second element of service connection.  

In the instant appeal, there is conflicting evidence on the issue of nexus.  Specifically, the VA examiner's opinion from December 2011 and the private opinion supplied by R.A.H., D.O., Ph.D from June 2014 are in conflict.

The December 2011 VA examiner reported that the Veteran's pain started in 1969 from lifting batteries from the back of a truck to replace in another truck while in-service.  The examiner noted the Veteran's complaints which include: trouble walking, falling episodes, spinal stiffness, spinal spasms, decreased motion, and numbness.  The examiner reviewed the Veteran's medical history and noted that the Veteran underwent two surgeries since 1982.  The examiner conducted a physical examination, and a medical record review.  The Veteran was diagnosed with status post lumbar laminectomy and fusion L4-L5, L5-S1.  The examiner remarked that the Veteran pulled his back while in-service lifting batteries in 1969, and that the Veteran had a work related back injury in 1976 which required hospitalization and surgery.  The examiner stated that, other than one note while in the military, the Veteran did not have low back problems prior to 1976.  The examiner concluded and gave a negative nexus opinion finding that the Veteran's back condition is due to some other etiology, beside service, because the Veteran stated that his chronic back problems and surgery occurred after a work injury in 1976.  

The Board finds the VA examiner's opinion from December 2011 has reduced probative value as it is based upon an inaccurate/incomplete factual history.  In this respect, the examiner incorrectly stated that the medical evidence only showed one note of back problems prior to 1976 while the STRs clearly show two unique instances of back pain complaints - one in September 1967, and the other in July 1969.  The examiner also did not discuss the Veteran's allegations of persistent or recurrent back problems since service.  Thus, as the examiner's opinion failed to consider pivotal medical information, the Board affords the opinion limited probative value.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the review of the claims file and thoroughness and detail of the opinion).

The opinion from R.A.H., D.O. specifically reviewed the two instances of back injury to the Veteran while in-service.  The examiner also explained the day to day duties of the Veteran's MOS.  The physician confirmed the Veteran's contention that he sustained a thoracolumbar spine injury in-service.  The physician also stated that he believes that the Veteran's service related injuries have worsened over time.  In reviewing the Veteran's history of worsening, the physician reviewed the Veteran's history of work-related injury in 1976, the December 1983 surgery, and the Veteran's recent treatment.  The physician concluded that the Veteran's thoracolumbar spine disability had its onset in-service due to injuries he sustained on active duty.  The physician further noted that the Veteran's condition worsened and intensified after service.  The physician reviewed the December 2011 VA examiner's opinion and noted that the examiner did not consider both in-service injuries in his rationale.  The examiner offered an opinion of thoracolumbar spine degenerative disc disease with intervertebral disc syndrome associated with radiculopathy predominating to the left lower extremity that was sustained during active duty military service.  

Overall, the Board finds the private opinion provided is highly probative as the physician incorporated all the evidence of record into his review and opinion.  The physician explained that the post-service injuries constituted a worsening of the Veteran's thoracolumbar spine disability which began in service.  The private physician reviewed the entire evidence of record, and specifically refuted the December 2011 VA opinion, and noticed the inconsistencies of the December 2011 opinion.  The examiner also took into account the nature of the Veteran's military duties.

Overall, the Board finds that the private opinion provides a well-reasoned nexus opinion and is therefore of considerable higher probative weight than the December 2011 VA opinion.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the Board finds that the Veteran fulfills the nexus element, and is entitled to service connection for a thoracolumbar spine disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence has been received for the claim of service connection for a thoracolumbar spine disability and the claim is reopened.

Entitlement to service connection for a thoracolumbar spine disability is granted.

New and material evidence has been submitted for the claim of service connection for a brain tumor, left temporal lobe with residual right-sided paralysis and blindness and the claim is reopened.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudicating the Veteran's claim of service connection for a brain tumor, left temporal lobe, with residual right-sided paralysis and blindness.

The Veteran has provided medical opinion that the Veteran's left temporal lobe tumor is attributable to herbicide exposure in service.  Here, as the Veteran served in the Republic of Vietnam during the Vietnam Era, he is presumed to have been exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4); 38 C.F.R. § 3.307(a)(6)(i).


VA regulations also provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection may be warranted for certain diseases.  38 C.F.R. §§ 3.307, 3.309(e).   

The June 2014 private opinion asserts that the Veteran had resection of a gliomatosis brain tumor in 1998 which, by pathology diagnosis, was described as being glioma with possible inclusion of pilocystic astrocytoma.  This examiner cited to a Federal Register comment that medical studies could no longer confirm a disconnection between brain cancers and herbicide exposures as well as a prior Board decision which, in turn, cited a medical opinion relating a Veteran's glioblastoma multiforme diagnosis to herbicide exposure. 

On review of the entire record, the Board finds that further VA medical opinion is needed.  Notably, the Board notes that the pathologist who interpreted the Veteran's brain tumor samples in February 1998 concluded that there was diagnostic uncertainty as to whether the lesion was glioma.  Thus, it would be helpful to the Board for an examiner to (1) offer a more definitive diagnosis, if possible, (2) specifically discuss whether the diagnosis of the Veteran's brain tumor meets any of the technical medical definitions for the presumptive diseases under 38 C.F.R. § 3.309(e) and, if not, (3) whether it is at least as likely as not that the Veteran's brain tumor results from his herbicide exposure in service.

The Board observes that, at the Veteran's May 2014 videoconference Board hearing, the Veteran stated that he applied for Social Security Administration benefits, and was denied in 1983.  The Veteran's representative stated that attempting to associate these records with the claims file would be futile, and he waived development of those records.  Thus, the Veteran's SSA records are not potentially relevant to the Board's determination, and VA is not obliged to attempt to obtain and consider those records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records since November 17, 2011.  All efforts to obtain these records must be documented in the claims file.

2.  Upon completion of the above, forward the Veteran's claims folder to an examiner qualified to speak to the nature and etiology of a brain tumor.  The AOJ must provide the VA examiner a copy of the current presumptive diseases listed under 38 C.F.R. § 3.309(e). 

   a.  Identify the appropriate diagnosis of the Veteran's brain tumor resection in February 1998, including discussion as to whether the tumor is most appropriately diagnosed as a gliomatosis brain tumor (as discussed by the June 2014 private examiner).  Please note that the biopsy analysis is located in Volume 2 of the Veteran's paper claims folder.  If an exact diagnosis cannot be determined, please provide all reasonably determinable differential diagnoses;

	b.  Please discuss whether the Veteran's brain tumor (precise diagnosis and/or differential diagnoses) come within any of the medical definitions for presumptive herbicide diseases under 38 C.F.R. § 3.309(e);

   c.  If the Veteran's tumor is not among the medical definitions for presumptive herbicide diseases under 38 C.F.R. § 3.309(e), opine whether it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's brain tumor (precise diagnosis and/or differential diagnoses) is proximately due to or the result of exposure to herbicides (e.g., 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram) in the Republic of Vietnam?  In so doing, the VA examiner is requested to specifically review the June 2014 medical opinion, the medical evidence discussed in a prior Board decision evaluating the nature and etiology of a glioblastoma multiforme (submitted for the record in May 2014), and any available medical studies.

The examiner should set forth the complete rationale for all opinions. 

3. After the development requested above has been completed to the extent possible, readjudicate the claim.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


